Citation Nr: 0603958	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for abdominal hernia, 
right lower quadrant.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The first indication of depression, ulcer disease, right 
lower quadrant hernia, or low back disability in the record 
is found decades after the veteran's separation from his 
period of service; the preponderance of the evidence is 
against a finding that the veteran's current ulcer disease, 
right lower quadrant hernia, or low back disability is 
related to service.


CONCLUSIONS OF LAW

1.  A chronic abdominal hernia, right lower quadrant, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Duodenal ulcer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a June 2002 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also notified the 
appellant of his opportunity to submit additional evidence to 
support his appeal.  

In addition, the RO issued a detailed statement of the case 
(SOC) in September 2003, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claims for service connection.  The 
SOC also included the complete text of 38 C.F.R. § 3.159.  
The Board therefore believes that appropriate notice has been 
given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was accomplished 
in this case.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The veteran has submitted 
additional argument.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The appellant's service medical records are not in 
the claims folder with the exception of the report of 
examination conducted on separation from service.  The RO has 
attempted to locate and obtain those records, including 
contacting the National Personnel Records Center.  Those 
attempts have been unsuccessful.  The NPRC responded that the 
appellant's service medical records were destroyed in a fire 
at that facility in 1973, and no information as to any other 
possible location for the records has been discovered.  When 
an appellant's service medical records are unavailable, VA's 
duty to assist, and the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 
7104(d)(1), 5107(b) (West 1991)), are heightened.  See also 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  In 
this case, the Board concludes that the RO has satisfied its 
duty to assist in its attempts to locate the missing records.  

The veteran has not indicated that he has any additional 
evidence to submit.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims of entitlement to service 
connection because there is no objective evidence indicating 
that there is a relationship between the appellant's current 
claimed disabilities and his military service.  Thus, while 
there are current diagnoses of record, there is no true 
indication that the disabilities are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any mention of pertinent disability in 
medical records for several decades following service, any 
opinion relating the current disabilities to service would be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

The Board notes that the veteran submitted additional 
evidence to the Board in November 2005, and that this 
evidence was not accompanied by a waiver of RO consideration.  
However, after reviewing this evidence, the Board has 
determined that it is not probative as to the issues on 
appeal and thus remand of the case for the RO's consideration 
of that evidence is not required.  38 C.F.R. § 20.1304 
(2005).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where the veteran served continuously for ninety (90) or more 
days, and if peptic ulcer disease became manifest to a degree 
of 10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The veteran contends that he has an abdominal hernia of the 
right lower quadrant, a low back disability, depression, and 
duodenal ulcer, all of which began during or are attributable 
to his period of active duty service in the 1940s.  

Report of VA hospitalization in June and July 1950 noted 
diagnoses of and treatment for bronchitis and pharyngitis.  
There were no complaints or findings related to depression, 
hernia, ulcer, or low back problems.

The veteran was treated for acute low back pain in August 
1969.  He underwent a VA examination in August 1974 at which 
time it was reported that he had three accidents while in the 
military and had injured his back.  He also had psychiatric 
complaints and underwent a psychiatric examination which 
resulted in a diagnosis of organic brain syndrome with 
depressive reaction.  The diagnoses on general medical 
examination included residuals of back trauma.  

A September 1979 treatment report noted a diagnosis of peptic 
ulcer disease.  In June 1980, he was seen with complaints of 
a six month history of right lower quadrant bulging.  On 
examination, no mass was palpable, and no inguinal hernia was 
present on either the left or right.

A VA psychiatric examination in April 1998 noted a diagnosis 
of depression, not otherwise specified; his wife's medical 
problems and his own physical problems were noted as 
psychosocial stressors.  A VA aid and attendance examination 
in April 1998 noted diagnoses of duodenal ulcer, post upper 
gastrointestinal bleeding; chronic low back pain; and large 
abdominal hernia in right lower quadrant.

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has a chronic low back, 
hernia, psychiatric, or ulcer disability attributable to his 
period of active duty.  The report of examination for 
separation from service is negative for any pertinent 
abnormality concerning any of the disabilities in issue.  
There is no medical evidence of psychiatric problems or lower 
back complaints or treatment for more than 20 years following 
the veteran's separation from his period of service.  There 
is no medical evidence of ulcer complaints or treatment for 
more than 30 years following the veteran's separation from 
his period of service.  There is no medical evidence of 
hernia treatment for more than 50 years following the 
veteran's separation from his period of service.  

There is no objective medical evidence attributing his 
currently diagnosed depression, peptic ulcer disease, right 
lower quadrant hernia, or low back pain, to his period of 
service.  The examiner in 1974 did attribute back problems to 
trauma; however, this opinion is not based on any acceptable 
factual predicate of trauma during service.  It is stressed 
that while service medical records aren't before us, the 
separation examination report is of record and shows normal 
spine.  In sum, there is also no probative evidence showing 
any nexus between current back, ulcer, hernia, and 
psychiatric disabilities, and the veteran's period of active 
duty more than six decades ago.  Peptic ulcer disease may not 
be presumed to have been incurred in service since ulcers 
were first noted more than three decades following separation 
from his period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

While the veteran maintains that he incurred his current 
disabilities during service, he is not competent to offer an 
opinion as to the etiology of any current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence is against the veteran's claims 
for service connection for abdominal hernia, right lower 
quadrant, a low back disability, depression, and duodenal 
ulcer.  Hence, those claims must be denied.  Since the weight 
of the evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2005).


ORDER

Entitlement to service connection for abdominal hernia, right 
lower quadrant is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a duodenal ulcer is 
denied.
.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


